Title: From Thomas Jefferson to Charles Cotesworth Pinckney, 8 October 1792
From: Jefferson, Thomas
To: Pinckney, Charles Cotesworth



Sir
Philadelphia Oct. 8. 1792.

I found on my return here three days ago your favor of Sep. 6. and am happy to learn from it that the Agricultural society has adopted the plan of employing a person at Marseilles to raise and send olive trees to them annually. Their success in S. Carolina cannot be doubted, and their value is great. Olive grounds in France rent higher by the acre than those of any other growth in the kindgom, which proves they yeild the greatest nett produce. Marseilles is the proper place for your nurseryman to be fixed because it is the neighborhood of the best olives; and Mr. Cathalan the properest person to whom we can commit the whole superintendance because he is our Consul, is concerned in our commerce, eager to extend it, is a good man, a wealthy one, and has offered his services repeatedly in this very business. He was brought up in a counting house in London, is connected there, and therefore I think that the most convenient place on which to enable him to draw for the expenditures. This may be either by an annual letter of credit to him on some house there for any sum not exceeding fifty guineas, or a standing letter of credit for that annual sum till your further orders. I would advise that he should never be suffered to be in advance for the society that there may be no motive for his being cool in the business. If you think proper to write to Mr. Cathalan merely to  open the correspondence with him, inclosing him a letter of credit and referring him to me for the mode of conducting the enterprize I will inclose it to him with proper instructions as to the mode. My reason for this caution is that from my knolege of circumstances and from what has already passed between him and me I can fix him at once to that moderate scale of expence which I know to be sufficient, and which he might transcend under the idea that this is a public enterprize, supported by powerful and wealthy gentlemen. A copy of my letter shall be sent to you so that you may make any alterations in the plan which may be agreeable to your ideas of the business, in the course of your future correspondence with Mr. Cathalan: and I shall at all future times be ready to do any thing further in my power to promote the object.—I am happy that while I was in the olive country, I enquired for and procured the best book on the subject of the Olive tree, which I now deliver to Mr. Smith for the use of the society. I suspect that the excrescence on your olive trees described in your letter is what they call the leprosy, which prevails among these plants I believe in every country.—I have the honour to be with great respect and esteem, Sir Your most obedient & most humble servt

Th: Jefferson

